Citation Nr: 1611170	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  10-03 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, for accrued benefits purposes.

2.  Entitlement to service connection for a bilateral knee disability, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from November 1955 to November 1975.  He died in June 2012, and the Appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to service connection for a bilateral knee disability, for accrued benefits purposes, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

The Veteran's right hip disability is proximately due to or the result of his service-connected low back disability.

The Veteran's left hip disability is proximately due to or the result of his service-connected low back disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disability, for accrued benefits purposes, have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for service connection for a left hip disability, for accrued benefits purposes, have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

The Veteran filed a claim of entitlement to service connection for bilateral hip and knee disabilities in September 2007.  Throughout the appeal, the Veteran and the Appellant have pursued service connection on a direct theory of entitlement.  When he filed his notice of disagreement in April 2009; however, the Veteran argued that his bilateral hip disability had onset as a result of his service-connected low back disability.  The Board finds that service connection for a bilateral hip disability is warranted in the instant decision on a secondary basis.  Therefore, discussion of whether service connection is warranted on any other basis is not necessary.  

Initially, the Board finds that the present disability of service connection is satisfied.  The Veteran had bilateral hip arthritis status post bilateral total hip replacement.  His left hip was replaced in 2007, and his right hip was replaced the following year.  The present disability element of service connection is satisfied.  

In conjunction with his April 2009 notice of disagreement the Veteran submitted a medical opinion from Dr. D.B.H., who opined that there was a reasonable possibility that some, if not all, of the Veteran's hip arthritic changes may have resulted from increased stress through the hips as a result of having degenerative disease of the spine.  In another March 2009 statement, Dr. S.W.M., another private physician, provided the same opinion.  

The Board is cognizant of negative opinions provided in a November 2009 VA examination.  However, the examiner in the November 2009 VA examination only addressed whether the Veteran's hip disabilities were a result of his low back disability.  No opinion was rendered as to whether the Veteran's service-connected low back disability could have aggravated the Veteran's left and right hip disabilities.  Thus, this opinion is inadequate for adjudication purposes, as service connection is also warranted for a disability which is aggravated by a service-connected disability.  See 38 C.F.R. § 3.310.  

The Board notes that the record contains two favorable nexus opinions from Dr. D.B.H. and Dr. S.W.M.  These opinions causally link the Veteran's bilateral hip disability to his service-connected low back condition.  The Board finds these opinions to be the most probative evidence of record with regard to the cause of the Veteran's bilateral hip disability, especially in light of the incomplete medical opinion provided by the November 2009 VA examiner.  
Thus, the competent and probative evidence of record suggests that the Veteran's bilateral hip disability was proximately due to or the result of his service-connected low back disability.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a bilateral hip disability is warranted on a secondary basis.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right hip disability is granted, for accrued benefits purposes.  

Service connection for a left hip disability is granted, for accrued benefits purposes.  


REMAND

The Veteran and the Appellant have argued that the Veteran's bilateral knee disability had onset as a result of his service-connected low back disability.  VA afforded the Veteran an examination for this theory of entitlement in November 2009.  However, the examiner in the November 2009 VA examination only addressed whether the Veteran's knee disabilities were a result of his low back disability.  No opinion was rendered as to whether the Veteran's service-connected low back disability could have aggravated the Veteran's left and right knee disabilities.  Thus, this opinion is inadequate for adjudication purposes, as service connection is also warranted for a disability which is aggravated by a service-connected disability.  Absent any complete opinion regarding this theory of entitlement, a remand is necessary to obtain such an opinion.

As discussed above, the Board is granting service connection for a bilateral hip condition.  Over the course of the appeal, the Veteran mentioned knee pain in relation to his hip disabilities.  Therefore, development of the issue of whether the Veteran's bilateral knee disability is secondarily related to his now-service-connected bilateral hip disability is warranted on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a qualified medical examiner who has not provided a medical opinion regarding the claim of entitlement to service connection for a bilateral knee disability, to review the claims folder and provide an opinion that fully addresses the questions below.  The examiner should state in the opinion that review of the claims folder/electronic record was accomplished.  The examiner should accomplish the following:

a)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected low back disability caused a left or right knee disability. 

b)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected low back disability aggravated (chronically worsened beyond the natural progression) any left or right knee disability.

c)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected bilateral hip disability caused a left or right knee disability. 

d)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the veteran's service-connected bilateral hip disability aggravated (chronically worsened beyond the natural progression) any left or right knee disability.

2.  Readjudicate the claims on appeal. If the benefit sought on appeal remains denied, the Appellant should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

	
____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


